Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments with respect to claims 1, 11, and 21 have been considered but are moot in view of the new ground(s) of rejection. 
The amendments overcome that of Phillips however upon further analysis Mixter teaches a system which runs in a non-generic mode that uses initial ASR style voice models to verify which device is being selected such that the device is tied directly to a model. Further analysis and new citations in scope are provided for consideration in light of the amendment.
Devices in Mixter are distinct from any server (further no support could be found the scope of “distinct” in the present invention specification). Once the model and then resulting device are selected the contextual models in Phillips are then applicable e.g. Navigation, Music player, browser, etc. Such models in Phillips are used to control the device. Both Phillips and Mixter are analogous in the context of user authentication and model usage, where Phillips suggest some authentication uses but relies heavily on complex control and command model schemes, and Mixter provides significant authentication/identity style model-based details for device tied to a model. Overall 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al. US 20110060587 A1 (hereinafter Phillips) in view of Mixter; Kenneth et al. US 20170025124 A1 (hereinafter Mixter).
Re claims 1, 11, and 21,
1. A method, performed by a server, of controlling a device among a plurality of devices in a network environment, based on a speech input, the method comprising: ()
receiving a speech input of a user; (receiving speech to perform ASR i.e. speech-to-text, using one or more first models, then using one or more second models, iteratively repeating if necessary for 3rd and 4th or nth models as necessary to execute the operation based on input ASR results details/operation/information such as usage history, context, etc…. wakeup detection for first input followed by command, model per device running the application on it 0197, 0202, 0142, 0082, fig. 5a, 5b, and 5b-f modes/devices e.g. gps, music players, etc. fig. 7b, 7c, asr to operate device, disambiguation candidates, fig. 13-14)
converting the received speech input into text by using an automatic speech recognition (ASR) model; (0058 i.e. speech enabled text entry or in 0179 speech-to-text. More importantly aside from speech-to-text, applications are selected based on the users speech via ASR i.e. speech-to-text wherein language models are simply one of many types of models that can be used as in fig. 2 from the recognition model pool 218... receiving speech to perform ASR i.e. speech-to-text 0197, 0202, 0142, 0082, fig. 5a, 5b, and 5b-f modes/devices e.g. gps, music players, etc. fig. 7b, 7c, asr to operate device, disambiguation candidates, fig. 13-14)
analyzing at least a part of the text by using the selected second NLU model and obtaining operation information of an operation to be performed by the target device based on a result of the analyzing the at least the part of the text; and (e.g. “Send SMS message”, receiving speech to perform ASR i.e. speech-to-text, using one or more first models, then using one or more second models, iteratively repeating if necessary for 3rd and 4th or nth models as necessary to execute the operation based on input ASR results details/operation/information such as usage history, context, etc…. wakeup detection for first input followed by command, model per device running the application on it 0197, 0202, 0142, 0082, fig. 5a, 5b, and 5b-f modes/devices e.g. gps, music players, etc. fig. 7b, 7c, asr to operate device, disambiguation candidates, fig. 13-14)
outputting the obtained operation information to control the target device based on the obtained operation information.  (control device SPG, text messages, etc., receiving speech to perform ASR i.e. speech-to-text, using one or more first models, then using one or more second models, iteratively repeating if necessary for 3rd and 4th or nth models as necessary to execute the operation based on input ASR results details/operation/information such as usage history, context, etc…. wakeup detection for first input followed by command, model per device running the application on it 0197, 0202, 0142, 0082, fig. 5a, 5b, and 5b-f modes/devices e.g. gps, music players, etc. fig. 7b, 7c, asr to operate device, disambiguation candidates, fig. 13-14)

Phillips teaches needing authentication at times from a user as in 0167, but Phillips fails to teach:
analyzing the converted text by using a first natural language understanding (NLU) model and determining a target device distinct from the server, from among the plurality of devices, to perform an operation related to the text based on a result of the analyzing the text; (Mixter speech recognition performed to find hotword or authentication words with a model tied to the device to be selected prior to any command and control 0158 0009 0033 fig. 1 fig. 2b fig. 4a)
a plurality of target devices (Mixter hotword with device name and command “Play song on my living room tv”, user can easily have hotword then command then device or any combination thereof, models per device, device dedicated per user or operations per user per device, communicating with one another via cloud server network e.g. internet of things broadly uput, new devices can be added to network as is known in the art, thus inherently ASR0143, 0058, 0049, 0032, 0011, 0062-0063, 0045, fig. 4a, fig. 2a-b, 0157 voice models trained, 0054 home automation e.g. thermostat, fig. 1 register device 0158 0009 0033 fig. 1 fig. 2b fig. 4a)
selecting, according to the determined target device, a second NLU model corresponding to the determined target device, from among a plurality of second NLU models respectively corresponding to different devices (Mixter multiple users, models, and devices, a first wakeup word that is matched e.g. “Music player” followed by a second input “play a Beach Boys song”, therefore a 2nd model is selected which corresponds to the device wherein multiple models can correspond to multiple devices 0009, 0040, 0042, 0058, 0150, 0158  )and trained to determine an operation of each of different devices related to the text (Mixter voice recognition is speech-to-text varying models correspond to different devices e.g. music player and refrigerator 0032 0045 0054 with fig. 4b and 5… 0158 0009 0033 fig. 1 fig. 2b fig. 4a)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Phillips to incorporate the above claim limitations as taught by Mixter to allow for improved ASR based authentication in Phillips using Mixter for secure post-verification operation of command and control when user identity is needed i.e. another user (when security is needed) cannot operate the intended users device or select a device thereof, and for improved wakeup word followed by command handling as well as Phillips’ existing separate application calls with specific models tied to them to be analogous to separate models tied to devices, thereby improving the combination to alleviate the need for a user to speak a command to switch users or devices since the model will distinguish users as well as devices which are correlated to various models, thereby saving time and processing resources, in the context of NLU using speech input voice recognition. 


Phillips teaches 
2. The method of claim 1, wherein: the first NLU model is a model configured to analyze the text to determine at least one target device of a plurality of target devices, and wherein the plurality of second NLU models are models configured to analyze the at least the part of the text to obtain the operation information regarding the operation to be performed by the determined at least one target device.  (wakeup followed by command uses two models e.g. at least client state and then device/application specific model… receiving speech to perform ASR i.e. speech-to-text, using one or more first models, then using one or more second models, iteratively repeating if necessary for 3rd and 4th or nth models as necessary to execute the operation based on input ASR results details/operation/information such as usage history, context, etc…. wakeup detection for first input followed by command, model per device running the application on it 0197, 0202, 0142, 0082, fig. 5a, 5b, and 5b-f modes/devices e.g. gps, music players, etc. fig. 7b, 7c, asr to operate device, disambiguation candidates, fig. 13-14)
However while Phillips contemplates that multiple devices can run the applications independently simultaneously, in the instance that a Phillips fails to teach such a plurality of target devices (Mixter hotword with device name and command “Play song on my living room tv”, user can easily have hotword then command then device or any combination thereof, models per device, device dedicated per user or operations per user per device, communicating with one another via cloud server network e.g. internet of things broadly uput, new devices can be added to network as is known in the art, thus inherently ASR0143, 0058, 0049, 0032, 0011, 0062-0063, 0045, fig. 4a, fig. 2a-b, 0157 voice models trained, 0054 home automation e.g. thermostat, fig. 1 register device)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Phillips to incorporate the above claim limitations as taught by Mixter to allow for improved wakeup word followed by command handling as well as Phillips’ existing separate application calls with specific models tied to them to be analogous to separate models tied to devices, thereby improving Phillips to provide devices to be called and their data connected to a server analogous to applications being called with data connected to a server, wherein home automation usage is now covered so that rare or unique or duplicate devices such as thermostat or a tablet or laptop can be accessed and controlled via a voice assistant like Phillips e.g. play music, lower thermostat, play television, wherein a user in Phillips can now say “lower thermostat” and the thermostat itself which contains the application to control the thermostat can be accessed and controlled based on model sourcing two or more models and optional disambiguation, as well as new devices added as is known in network device connection concepts


Re claims 3 and 13, Phillips teaches 
3. The method of claim 1, further comprising:  117obtaining device information of the plurality of devices from an Internet of Things (loT) cloud server, wherein the determining of the target device comprises determining at least one device among the plurality of devices as the target device based on the obtained device information and the result of the analyzing the text by using the first NLU model.  (wakeup followed by command uses two models e.g. at least client state and then device/application specific model… receiving speech to perform ASR i.e. speech-to-text, using one or more first models, then using one or more second models, iteratively repeating if necessary for 3rd and 4th or nth models as necessary to execute the operation based on input ASR results details/operation/information such as usage history, context, etc…. wakeup detection for first input followed by command, model per device running the application on it 0197, 0202, 0142, 0082, fig. 5a, 5b, and 5b-f modes/devices e.g. gps, music players, etc. fig. 7b, 7c, asr to operate device, disambiguation candidates, fig. 13-14)
Phillips fails to teach such a plurality of target devices (Mixter hotword with device name and command “Play song on my living room tv”, user can easily have hotword then command then device or any combination thereof, models per device, device dedicated per user or operations per user per device, communicating with one another via cloud server network e.g. internet of things broadly uput, new devices can be added to network as is known in the art, thus inherently ASR0143, 0058, 0049, 0032, 0011, 0062-0063, 0045, fig. 4a, fig. 2a-b, 0157 voice models trained, 0054 home automation e.g. thermostat, fig. 1 register device)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Phillips to incorporate the above claim limitations as taught by Mixter to allow for improved wakeup word followed by command handling as well as Phillips’ existing separate application calls with specific models tied to them to be analogous to separate models tied to devices, thereby improving Phillips to provide devices to be called and their data connected to a server analogous to applications being called with data connected to a server, wherein home automation usage is now covered so that rare or unique or duplicate devices such as thermostat or a tablet or laptop can be accessed and controlled via a voice assistant like Phillips e.g. play music, lower thermostat, play television, wherein a user in Phillips can now say “lower thermostat” and the thermostat itself which contains the application to control the thermostat can be accessed and controlled based on model sourcing two or 


Re claims 4, 14, and 15, Phillips teaches 
4. The method of claim 3, wherein: the determining of the at least one device as the target device comprises: determining a type of the target device based on the analyzing the text by using the first NLU model, and determining the target device based on the determined type of the target device and the obtained device information; (“play music” vs “get directions” different applications/device, wakeup followed by command uses two models e.g. at least client state and then device/application specific model… receiving speech to perform ASR i.e. speech-to-text, using one or more first models, then using one or more second models, iteratively repeating if necessary for 3rd and 4th or nth models as necessary to execute the operation based on input ASR results details/operation/information such as usage history, context, etc…. wakeup detection for first input followed by command, model per device running the application on it 0197, 0202, 0142, 0082, fig. 5a, 5b, and 5b-f modes/devices e.g. gps, music players, etc. fig. 7b, 7c, asr to operate device, disambiguation candidates, fig. 13-14)
Phillips fails to teach 
and wherein the outputting the obtained operation information comprises transmitting the obtained operation information to the loT cloud server for controlling the target device based on the operation information.  (Mixter hotword with device name and command “Play song on my living room tv”, user can easily have hotword then command then device or any combination thereof, models per device, device dedicated per user or operations per user per device, communicating with one another via cloud server network e.g. internet of things broadly uput, new devices can be added to network as is known in the art, thus inherently ASR0143, 0058, 0049, 0032, 0011, 0062-0063, 0045, fig. 4a, fig. 2a-b, 0157 voice models trained, 0054 home automation e.g. thermostat, fig. 1 register device)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Phillips to incorporate the above claim limitations as taught by Mixter to allow for improved wakeup word followed by command handling as well as Phillips’ existing separate application calls with specific models tied to them to be analogous to separate models tied to devices, thereby improving Phillips to provide devices to be called and their data connected to a server analogous to applications being called with data connected to a server, wherein home automation usage is now covered so that rare or unique or duplicate devices such as 


Re claim 5, Phillips teaches 
5. The method of claim 1, wherein the receiving of the speech input of the user comprises receiving the speech input of the user from at least one device among the plurality of devices.  (wakeup followed by command uses two models e.g. at least client state and then device/application specific model… receiving speech to perform ASR i.e. speech-to-text, using one or more first models, then using one or more second models, iteratively repeating if necessary for 3rd and 4th or nth models as necessary to execute the operation based on input ASR results details/operation/information such as usage history, context, etc…. wakeup detection for first input followed by command, model per device running the application on it 0197, 0202, 0142, 0082, fig. 5a, 5b, and 5b-f modes/devices e.g. gps, music players, etc. fig. 7b, 7c, asr to operate device, disambiguation candidates, fig. 13-14)


Re claims 6 and 16, Phillips teaches 
6. The method of claim 2, wherein: the first NLU model is a model configured to be updated through training to determine a type of a new target device based on the new target device being added; and 118the plurality of second NLU models is configured such that a new second NLU model corresponding to the type of the added new target device is added to the plurality of second NLU models, in order to obtain operation information regarding an operation to be performed by the added new target device.  (as in 0069 new models for new application/device call… wakeup followed by command uses two models e.g. at least client state and then device/application specific model… receiving speech to perform ASR i.e. speech-to-text, using one or more first models, then using one or more second models, iteratively repeating if necessary for 3rd and 4th or nth models as necessary to execute the operation based on input ASR results details/operation/information such as usage history, context, etc…. wakeup detection for first input followed by command, model per device running the application on it 0197, 0202, 0142, 0082, fig. 5a, 5b, and 5b-f modes/devices e.g. gps, music players, etc. fig. 7b, 7c, asr to operate device, disambiguation candidates, fig. 13-14)
However while Phillips contemplates that multiple devices can run the applications independently simultaneously, in the instance that a “device” refers to a device that is non-server or non-remote (i.e. in physical proximity), Phillips fails to teach such a plurality of target devices (Mixter hotword with device name and command “Play song on my living room tv”, user can easily have hotword then command then device or any combination thereof, models per device, device dedicated per user or operations per user per device, communicating with one another via cloud server network e.g. internet of things broadly uput, new devices can be added to network as is known in the art, thus inherently ASR0143, 0058, 0049, 0032, 0011, 0062-0063, 0045, fig. 4a, fig. 2a-b, 0157 voice models trained, 0054 home automation e.g. thermostat, fig. 1 register device)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Phillips to incorporate the above claim limitations as taught by Mixter to allow for improved wakeup word followed by command handling as well as Phillips’ existing separate application calls with specific models tied to them to be analogous to separate models tied to devices, thereby improving Phillips to provide devices to be called and their data connected to a server analogous to applications being called with data connected to a server, wherein home 


Re claims 7 and 17, Phillips while teaching the action of determining the application with unstructured means, the reference fails to teach 
7. The method of claim 4, wherein the determining of the type of the target device comprises: extracting a device name from the text by using the first NLU model; and determining the type based on the extracted device name.  (Mixter hotword with device name and command “Ok Google”, which can refer to the mobile phone vs “Play song on my living room tv” which is commanding the living room TV to operate…  user can easily have hotword then command then device or any combination thereof, models per device, device dedicated per user or operations per user per device, communicating with one another via cloud server network e.g. internet of things broadly uput, new devices can be added to network as is known in the art, thus inherently ASR0143, 0058, 0049, 0032, 0011, 0062-0063, 0045, fig. 4a, fig. 2a-b, 0157 voice models trained, 0054 home automation e.g. thermostat, fig. 1 register device)




Re claims 8 and 18, Phillips teaches
8. The method of claim 3, further comprising: 
generating, by using a natural language generator (NLG) model… (NLG is functionally equivalent to any model called that is not the 1st or 2nd already existing models such as in the instance the current models do not suffice or more than one app/device is available…using one or more second models, iteratively repeating if necessary for 3rd and 4th or nth models as necessary to execute the operation based on input ASR results details/operation/information such as usage history, context, etc…. wakeup detection for first input followed by command, model per device running the application on it 0197, 0202, 0142, 0082, fig. 5a, 5b, and 5b-f modes/devices e.g. gps, music players, etc. fig. 7b, 7c, asr to operate device, disambiguation candidates, fig. 13-14)
However Phillips fails to teach
…determining whether there is a plurality of target device candidates based on the obtained device information of the plurality of device; and (Mixter 0129 probabilistic scores where all connected devices are candidates…)
a query message for determining the target device from among the determined plurality of target device candidates (Mixter 0129 with fig. 4a the data with score is the message, probabilistic scores where all connected devices are candidates… hotword with device name and command “Play song on my living room tv”, user can easily have hotword then command then device or any combination thereof, models per device, device dedicated per user or operations per user per device, communicating with one another via cloud server network e.g. internet of things broadly uput, new devices can be added to network as is known in the art, thus inherently ASR0143, 0058, 0049, 0032, 0011, 0062-0063, 0045, fig. 4a, fig. 2a-b, 0157 voice models trained, 0054 home automation e.g. thermostat, fig. 1 register device)
(Mixter 0129 probabilistic scores where all connected devices are candidates… hotword with device name and command “Play song on my living room tv”, user can easily have hotword then command then device or any combination thereof, models per device, device dedicated per user or operations per user per device, communicating with one another via cloud server network e.g. internet of things broadly uput, new devices can be added to network as is known in the art, thus inherently ASR0143, 0058, 0049, 0032, 0011, 0062-0063, 0045, fig. 4a, fig. 2a-b, 0157 voice models trained, 0054 home automation e.g. thermostat, fig. 1 register device)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Phillips to incorporate the above claim limitations as taught by Mixter to allow for improved wakeup word followed by command handling as well as Phillips’ existing separate application calls with specific models tied to them to be analogous to separate models tied to devices, thereby improving Phillips to provide devices to be called and their data connected to a server analogous to applications being called with data connected to a server, wherein home automation usage is now covered so that rare or unique or duplicate devices such as thermostat or a tablet or laptop can be accessed and controlled via a voice assistant like Phillips e.g. play music, lower thermostat, play television, wherein a user in Phillips can now say “lower thermostat” and the thermostat itself which contains the application to control the thermostat can be accessed and controlled based on model sourcing two or 


Re claims 9 and 19, Phillips teaches
9. The method of claim 1, wherein: the determining of the target device further comprises, based on the result of the analyzing the text by the first NLU model, determining the target device by using a device dispatcher model; (using one or more second models, iteratively repeating if necessary for 3rd and 4th or nth models as necessary to execute the operation based on input ASR results details/operation/information such as usage history, context, etc…. wakeup detection for first input followed by command, model per device running the application on it 0197, 0202, 0142, 0082, fig. 5a, 5b, and 5b-f modes/devices e.g. gps, music players, etc. fig. 7b, 7c, asr to operate device, disambiguation candidates, fig. 13-14)
and the obtaining of the operation information comprises, based on the result of the analyzing the at least the part of the text by the second NLU model, obtaining, by using 119an action plan management model, the operation information regarding the operation to be performed by the determined target device .  (action plan model is functionally equivalent to any model called that is not the 1st or 2nd already existing models such as in the instance the current models do not suffice or more than one app/device is available…using one or more second models, iteratively repeating if necessary for 3rd and 4th or nth models as necessary to execute the operation based on input ASR results details/operation/information such as usage history, context, etc…. wakeup detection for first input followed by command, model per device running the application on it 0197, 0202, 0142, 0082, fig. 5a, 5b, and 5b-f modes/devices e.g. gps, music players, etc. fig. 7b, 7c, asr to operate device, disambiguation candidates, fig. 13-14)
However while Phillips contemplates that multiple devices can run the applications independently simultaneously, in the instance that a “device” refers to a device that is non-server or non-remote (i.e. in physical proximity), Phillips fails to teach such a plurality of target devices (Mixter hotword with device name and command “Play song on my living room tv”, user can easily have hotword then command then device or any combination thereof, models per device, device dedicated per user or operations per user per device, communicating with one another via cloud server network e.g. internet of things broadly uput, new devices can be added to network as is known in the art, thus inherently ASR0143, 0058, 0049, 0032, 0011, 0062-0063, 0045, fig. 4a, fig. 2a-b, 0157 voice models trained, 0054 home automation e.g. thermostat, fig. 1 register device)



Re claims 10 and 20, Phillips teaches 
10. The method of claim 9, wherein the operation information is obtained by using information about detailed operations of the target device previously stored in the action plan management model. (user usage history as client state previously stored… action plan model is functionally equivalent to any model called that is not the 1st or 2nd already existing models such as in the instance the current models do not suffice or more than one app/device is available… wakeup followed by command uses two models e.g. at least client state and then device/application specific model… receiving speech to perform ASR i.e. speech-to-text, using one or more first models, then using one or more second models, iteratively repeating if necessary for 3rd and 4th or nth models as necessary to execute the operation based on input ASR results details/operation/information such as usage history, context, etc…. wakeup detection for first input followed by command, model per device running the application on it 0197, 0202, 0142, 0082, fig. 5a, 5b, and 5b-f modes/devices e.g. gps, music players, etc. fig. 7b, 7c, asr to operate device, disambiguation candidates, fig. 13-14)


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sharifi; Matthew	US 20160104480 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov